Citation Nr: 1037906	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased schedular rating for 
service-connected posttraumatic stress disorder (PTSD), evaluated 
as 50 percent disabling for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than August 26, 1999 
for the grant of service connection for PTSD, for purposes of 
accrued benefits.


REPRESENTATION

Appellants represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION


The Veteran served on active duty from October 1966 to October 
1968, including service in the Republic of Vietnam.  He died in 
November 2001.  The Veteran's former spouse, on behalf of his 
minor children, the appellants, seeks accrued benefits.

In a March 2007 statement, the appellants withdrew their request 
for a hearing before a member of the Board of Veterans' Appeals 
(Board).

The issue of entitlement to an initial increased rating for 
service-connected PTSD, for accrued benefits purposes, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 26, 1999 decision, the Board denied the 
Veteran's claim for service connection for PTSD.

2.  On August 26, 1999, more than 90 days after certification and 
transfer of the appeal to the Board, the Veteran submitted 
additional evidence in support of his claim for service 
connection for PTSD; this evidence was not accompanied by a 
statement showing good cause for the late submission of evidence, 
thus, it was referred to the RO and treated as an application to 
reopen the claim for service connection for PTSD.  

3.  The RO ultimately reopened the claim and granted service 
connection for PTSD in a July 2000 rating decision; the RO 
thereafter assigned an effective date of August 26, 1999, the 
date of receipt of the application to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 26, 1999, 
for the grant of service connection for PTSD, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5108, 5110, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.104, 3.151, 3.155, 3.160, 3.400, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

Applicable criteria provides in pertinent part, that where a 
Veteran's death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which a 
payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid will, upon the death of such person, be 
paid to qualified survivors, including dependent children.  38 
C.F.R. 
§ 3.1000.  Applications for accrued benefits must be filed within 
one year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000.

The Certificate of Death reveals the Veteran died in November 
2001.  The appellants filed their claim for accrued benefits in 
December 2001, within the one year period for making application 
for accrued benefits.  38 C.F.R. § 3.1000.

The record also establishes that the appellants are the Veteran's 
children, and that they were under the age of 18 at the time of 
his death in November 2001.  Their mother was divorced from the 
Veteran in October 1991.  

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or those 
based on evidence in the file at date of death and due and 
unpaid.  The "individual," at least in this case, is the Veteran 
himself. Jones v. West, 136 F.3d 1296, 1299 (Fed, Cir. 1998), 
cert. denied, 525 U.S. 834 (1998).  The appellants are only 
eligible for accrued benefits to which the Veteran was entitled 
at the date of his death.  An appellant's claim for accrued 
benefits is "derivative of" the claims of the Veteran and, by 
statute, the appellant takes the Veteran's claims as they stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).

The appellants seeks an effective date earlier than August 26, 
1999 for the award of service connection for PTSD, arguing that 
the Veteran filed a claim of entitlement to service connection 
for this disability prior to that date.

Historically, the Veteran filed a claim of entitlement to service 
connection for PTSD in September 1994.  That claim, along with 
several others, was denied by the RO in April 1995, which, with 
respect to the PTSD claim only, was appealed to the Board.  The 
appeal was initially certified and transferred to the Board in 
May 1997, and the Veteran was notified of this fact in a June 
1997 letter.  Service connection for PTSD was ultimately denied 
in an August 26, 1999 decision.  Significantly, on that same 
date, the Veteran's representative submitted to the Board, via 
fax, additional evidence in the form of private treatment records 
reflecting a diagnosis of PTSD.  However, this additional 
evidence was not accompanied by a statement showing good cause 
for the submission of evidence more than 90 days after the 
certification and transfer of the appeal to the Board, pursuant 
to 38 C.F.R. § 20.1304.  In a March 2000 letter, the Board denied 
a motion for reconsideration of the Board's August 1999 decision, 
and the additional evidence was referred to the RO, where it was 
treated as an application to reopen.  Service connection for PTSD 
was ultimately granted in a July 2000 rating decision, effective 
from August 25, 1999 (the effective date was subsequently changed 
to August 26, 1999 to reflect the date of receipt of the 
additional evidence).  In an August 2000 statement, the Veteran 
expressed disagreement with the effective date.

Under the law, with the exception of certain enumerated matters 
not relevant here, or when the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  See 38 C.F.R. § 20.1100(a).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has made it clear that an appellant generally can 
attempt to overcome the finality of a prior final decision of the 
RO or Board in only one of two ways: By a request for revision of 
an RO or Board decision based on clear and unmistakable error 
(CUE), or by a claim to reopen based upon new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the 
Board is subject to revision on the grounds of [CUE].  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.").  Of the two options for challenging a 
final decision, only a request for revision premised on CUE could 
result in the assignment of an earlier effective date for an 
award of service connection, because the proper effective date 
for an award based on a claim to reopen can be no earlier than 
the date on which that claim was received.  38 U.S.C. § 5110(a); 
see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of CUE, [the appellant] cannot receive 
disability payments for a time frame earlier than the application 
date of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("[W]hen a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is the 
date of the claim to reopen."); see also Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152.  The term "claim" or "application" means a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p). "Date of receipt" generally means 
the date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).  An informal claim is any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  All that is required is that 
the communication indicates an intent to apply for one or more 
benefits under the laws administered by the Department, and 
identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 
(1999).

In the instant case, the Veteran submitted additional evidence on 
August 26, 1999.  While this evidence was clearly intended to 
substantiate his original September 1994 claim for service 
connection for PTSD, it was unfortunately received more than 90 
days after initial certification of the appeal to the Board, and 
without a showing of good cause for such delay.  Consequently, 
and consistent with 38 U.S.C.A. §38 C.F.R. § 20.1304(b), the 
additional evidence was not considered in the Board's August 26, 
1999 decision, which became final on that date, but was instead 
referred to the RO where it was treated as an application to 
reopen.  The effective date for a grant of service connection on 
the basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400 (q) (1) (ii).  
As such, the RO assigned the earliest possible effective date for 
its grant of the reopened claim, which as noted above was 
received by VA on August 26, 1999.  See Leonard v. Nicholson, 405 
F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 359 F.3d 1326 
(Fed. Cir. 2003).  In order for the appellants to be awarded an 
effective date based on an earlier claim, they have to show CUE 
in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 
332 (1995).  They have not made a specific allegation of such 
error.  

Accordingly, under the applicable regulations, August 26, 1999, 
the date of receipt of the application to reopen that triggered 
the allowance, is the earliest effective date for the award of 
service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400.  The preponderance of the evidence is against the 
assignment of an effective date prior to August 26, 1999 and the 
appeal is denied.  Since the preponderance of the evidence is 
against the claim for an earlier effective date, the benefit of 
the doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

ORDER

An effective date earlier than August 26, 1999 for the grant of 
service connection for PTSD, for purposes of accrued benefits, is 
denied.


REMAND

As discussed above, the RO granted service connection for PTSD in 
July 2000.  A 30 percent disability rating was assigned, 
effective from August 26, 1999.  In an August 2000 statement, the 
Veteran expressed disagreement with the 30 percent rating.  In an 
October 2000 rating decision, the RO granted a retroactive 
increased evaluation of 50 percent.  Additionally, in a May 2001 
rating decision, the RO granted a temporary total evaluation from 
November 6, 2000 to January 1, 2000, due to hospital treatment.  
The service-connected PTSD is currently evaluated as 50 percent 
disabling.
Upon preliminary review of the claims file, it appears there are 
outstanding pertinent VA treatment records.  Specifically, a 
psychiatric evaluation conducted in connection with the Veteran's 
inpatient PTSD treatment at the North Chicago VA Medical Center 
(VAMC) in 2000, shows that the Veteran reported ongoing treatment 
at the Allen Park/Detroit VAMC since 1994.  (The VAMC in Detroit, 
Michigan was located in Allen Park, Michigan prior to 1996.)  No 
records from this facility dated after 1995 are included in the 
claims file.  This should be accomplished.

Additionally, a May 2001 statement from the Veteran's counselor 
at the Detroit Vet Center reflects treatment since January 2001.  
It does not appear that the RO has made an attempt to obtain any 
records of treatment at this facility.  This should also be done.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain records of 
the Veteran's psychiatric/mental health 
treatment at the Detroit VAMC from 1995 
to November 2001, and at the Detroit 
Vet Center from January 2001 to 
November 2001.  All attempts to obtain 
these records, and any negative response, 
should be fully documented in the claims 
file.  

2.	Following completion of the above, the RO 
should readjudicate the claim of an 
increased rating for PTSD for purposes of 
accrued benefits.  If the decision remains 
adverse to the appellants, they and their 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellants have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


